DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the language “The invention relates to” should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  Instant claim 1 recites “alkenyloxy radical having up to 6 C atoms”. The term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974). The claim as written is indefinite and .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Instant claim 1 recites “branched alkyl or alkoxy radical having 1 to 15 C atoms”. However, 1 or 2 C atoms cannot be branched as recited in the claim.  The claim as written is indefinite and unclear. Appropriate correction is required. 
Instant claim 5 recites Zy in formula PY. However, applicant have failed to define Zy in formula PY in claim 5.  The claim as written is indefinite and unclear. Appropriate correction is required.
	Instant claim 6 recites “preferably alkyl or alkoxy having 1 to 6 C atoms”. The term, “preferably” is indefinite, unclear and vague.  Applicants have failed to address the claims to particularly point out and distinctly claim the invention. The primary purpose of this requirement 
	Claim 11 recites “LC medium according to claim 1 comprising the steps of mixing one or more compounds of formula B and/or C or their subformulae...” However, there is not positive recitation of “their subformulae” in claim 1. Claim 1 only recites one or more compounds selected from the group consisting of formulae B and C. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 depends on claim 1; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 2 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirschmann et al. (US 2019/0161679 A1).
Regarding claims 1, 2, 4 and 11, Hirschmann et al. teach a liquid crystal (LC) medium  as well as process of preparing an LC medium ( see abstract, claims and examples)  having negative dielectric and comprising one or more compounds selected from the group consisting of formulae B and C and one or more compounds of formula G (See Example M277; formulas CCG-V-F  and B(S)-2O-O4, B(S)-2O-O5 and B(S)-2O-O6: 
    PNG
    media_image1.png
    201
    356
    media_image1.png
    Greyscale
) meetig the limitation of formula B, formula B2, formula G and formula G1as recited by the instant claims.
Regarding claim 5, Hirschmann et al. teach the medium additionally comprises one or more compounds selected formulae IIA, IIB and IIC [0052] meeting the limitation of CY and PY, wherein L5 is H as recited by the instant claims. 
Regarding claim 6, Hirschmann et al. teach the medium additionally comprises one or more compounds selected formulae IIIa, IIIc and IIId [0061] meeting the limitation of ZK a as recited by the instant claims. 

    PNG
    media_image2.png
    158
    268
    media_image2.png
    Greyscale
[0080-0088].
Regarding claim 8, Hirschmann et al. teach the medium additionally comprises one or more compounds selected formulae T-1 to T-22 [0073] meeting the limitation of formula T as recited by claim 8.
Regarding claims 9 and 10, Hirschmann et al. teach a display, which is VA, AA-VA, IPS, PS-IPS, FFS, PS-FFS, or UB-FFS display (claims and [0200]) comprising the medium (mixture).
Examiner notes the instant claims contain optional limitations, which are not given patentable weight. The claim language is not required in the process of the instant claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hirschmann et al. (US 2019/0161679 A1) as applied to claims 1, 2 and 4-11 above, and further in view of Reiffenrath et al. (US 2015/0299161 A1).
Regarding claim 3, Hirschmann et al. do not explicitly LC medium comprises one or more compounds of formula G as instantly claimed. It is noted the none of the examples provided in the application show a LC medium comprising compounds of C/C1/C2 alone in combination with compounds of current formula G. From the data is not credible that for a combination of compounds of current formulae C/C1/C2 and G the alleged technical effect, i.e. reduced/no flicker while maintaining relatively high clearing points, high contrast and low rotational viscosities is achieved. Therefore, a technical effect is not plausible shown by these examples. In order to provide an alternative LC medium, the skilled person would consider it as part of the work routinely expected from Hirschmann et al. to add compounds of formula C2 known from Reiffenrath et al. (see paragraph [0041-0043 & 0094] and IC-1) to the LC medium of Hirschmann et al. and, by doing so, arrive at the instant claim 3. Reiffenrath et al. and Hirschmann et al. are analogous art in the lithography. Furthermore, one of ordinary skilled in the art would combine Reiffenrath et al. with Hirschmann et al.  


Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Hirschmann et al. (US 2017/0362506 A1; see abstract, claims and examples) teach a LC medium having negative dielectric anisotropy and at least one compound of formula (1) meeting the limitation of formulae B and C as instantly claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722